Title: From Alexander Hamilton to Henry Knox, 20 June 1794
From: Hamilton, Alexander
To: Knox, Henry



Treasury DepartmentJune 20. 1794.
Sir,

A Commissary of Stores having been appointed, it is necessary to fulfil the main object of that appointment that a very regular system of accountability should be established. As the accounts of the expenditures of money are connected with the subject I submit to you whether it will not be adviseable to instruct Mr. Hodgdon to concert with the Comptroller of the Treasury a plan for regulating that accountability so as to afford the requisite information to both departments.
With great respect   I have the honor to be Sir   Your obedient servant

A Hamilton
The Secretary for theDepartment of War

